*165OPINION.
Arundell:
The Supreme Court of tlie District of Columbia by its decree, pursuant to the decree of the Court of 'Appeals, has directed the fiduciaries “ to charge to the corpus of the estate all * * * annuities * * We do not have the restated account of the fiduciaries before us, but it must be assumed that it will be rendered in accordance with the terms of the decree. The annuities paid the petitioner thus become charges against the corpus of the estate, and, under section 213(b) (3) of the Revenue Act of 1918, are not taxable.
The petitioner in his brief argues at some length as to the taxa-bility of income accumulated by the estate during administration. It does not appear from the pleadings or from the record that the Commissioner has found any deficiency against the petitioner 0n account of income of the estate, except the annuities paid in 1918 and 1919 which we have found to be charges 'against the corpus of the estate. No issue being raised by the pleadings as to the liability of the petitioner for taxes upon income accumulated by the estate, no question with respect thereto is before us for decision.

Judgment will be entered for the petitioner.